Citation Nr: 0838635	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-32 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for an abdominal aortic 
aneurysm.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for an 
abdominal aortic aneurysm.  The veteran and his spouse 
testified before the Board in July 2007 at a hearing that was 
held at the RO.  In February 2008, the Board remanded the 
claim for additional development.


FINDING OF FACT

The veteran's abdominal aortic aneurysm developed many years 
after his separation from service and is unrelated to his 
service or to any incident therein, including the Grade I 
systolic murmur with which he was diagnosed in service.


CONCLUSION OF LAW

An abdominal aortic aneurysm was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including cardiovascular disease, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The veteran contends that the abdominal aortic aneurysm with 
which he was diagnosed in August 2002 is related to the Grade 
I systolic murmur with which he was diagnosed in service.  
For this reason, he asserts that he is entitled to service 
connection for the aneurysm, status post aneurysmectomy.

The veteran's service medical records demonstrate that in 
August 1967 he was diagnosed with a Grade I systolic murmur.  
The murmur was not considered to be disabling.  The remainder 
of the veteran's service medical records, spanning 20 years 
of service, are negative for additional notations regarding 
the murmur, or for any other cardiovascular diagnoses or 
complaints.  On examination in May 1975, prior to separation 
from service, no cardiovascular abnormalities were diagnosed.  

As a chronic cardiovascular disorder other than a Grade I 
systolic murmur was not diagnosed in service, a showing of 
continuity of symptoms after discharge is required to support 
the veteran's claim for service connection of his abdominal 
aortic aneurysm.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence demonstrating a complaint or 
diagnosis of a cardiovascular problem is dated in March 2001.  
At that time, the veteran was diagnosed with hyperlipidemia 
and was prescribed medication for control of his elevated 
cholesterol.  In February 2002, he was diagnosed with 
hypertension and was prescribed medication for control of his 
blood pressure.  He was later diagnosed with coronary artery 
disease and atherosclerotic heart disease.  In August 2002, 
the veteran sought medical attention for occasional abdominal 
pain that radiated into his back.  Abdominal sonogram and CT 
scan revealed an aortic aneurysm that was 5.6 centimeters in 
diameter.  After consultation with a cardiovascular surgeon, 
the veteran underwent an aneurysmectomy in September 2002.  
No further treatment related to the aneurysm has been 
rendered.  At no time did any treating provider relate the 
abdominal aortic aneurysm to his period of active service, 
including to the Grade I systolic murmur with which he was 
diagnosed in service.

In March 2008, a VA examiner reviewed the veteran's claims 
file in to determine whether the veteran's abdominal aortic 
aneurysm was caused or aggravated by the systolic murmur with 
which he was diagnosed in service.  In determining that the 
aneurysm was not likely related to the systolic murmur with 
which the veteran was diagnosed in service, the examiner 
reasoned that the most common causes of abdominal aortic 
aneurysms were age and the presence of atherosclerosis and 
hypertension.  The prevalence of abdominal aortic aneurysms 
in individuals under 60 was negligible; however, the 
incidence increased dramatically after the age of 60.  In the 
veteran's case, he did not develop the aneurysm until the age 
of 68.  The veteran's case was also positive for risk factors 
that developed well after his period of service, including 
atherosclerosis and hypertension.  Because the veteran 
developed those risk factors more than 20 years after his 
separation from service, the examiner determined that the 
veteran's abdominal aortic aneurysm did not develop as a 
result of risk factors that had their clinical onset in 
service, nor were they aggravated by his service, or any 
incident therein, including his Grade I systolic murmur.

Given the length of time between the veteran's separation 
from service and the initial record of diagnosis of the 
abdominal aortic aneurysm, or any other cardiovascular 
disorder, the veteran is not entitled to service connection 
for the aneurysm on a presumptive basis.  Additionally, in 
view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of treatment, which 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no competent, probative evidence 
establishing a medical nexus between military service and the 
veteran's abdominal aortic aneurysm.  Rather, the evidence of 
record only weighs against such a finding.  Thus, service 
connection is not warranted.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).

The Board has considered the veteran's assertions that his 
abdominal aortic aneurysm is related to his service.  
However, to the extent that the veteran ascribes his aneurysm 
to his service, including the Grade I systolic murmur with 
which he was diagnosed in service, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  While the 
veteran purports that he developed the aneurysm in relation 
to symptoms that initially manifested in service, his 
statements alone are not competent to provide the medical 
nexus and a medical professional has not made this 
connection.  Thus, the veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's abdominal aortic 
aneurysm first manifested many years after service and is not 
related to his active service or any incident therein.  As 
the preponderance of the evidence is against the veteran's 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004, December 
2007, and March 2008; rating decisions in March and August of 
2004; and a statement of the case in August 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2008 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER


Service connection for an abdominal aortic aneurysm, status 
post aneurysmectomy, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


